REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Reissue Application 16/551,544 (“‘544”) for U.S. Patent No. 8,965,408 (“‘408”).
This is a Non-Final Office Action in response to Applicant’s filing on August 26, 2019 and Preliminary Amendment filed October 29, 2019.
	Claims 1-17 have been cancelled.  Claims 18-41 are newly added.  Claims 18-41 are pending.

Related Reissue Applications
	‘544 is a continuation reissue application of reissue application 15/441,140, now RE47585.

Specification
	While Applicant has amended the specification to include a Cross-Reference/Notice identifying the related applications, the amendment should include the reissue number for the related reissue application 15/441,140 since it is now available (i.e., RE47585).




Reason for Reissue
	This is a broadening reissue based on the Reissue Declaration by Inventor (“Reissue Dec by Inventor”) and the Substitute Statement in Lieu of an Oath or Declaration for Reissue Patent Application (“Substitute Statement”) both filed August 26, 2019, and both filed as copies from parent reissue application 15/441,140.  Their error statements say,
“Original patent 8,965,408 does not include a full range or scope of claims to which the patentee is entitled. Original independent claims 1, 3, 6, and 12, for example, recites ‘'receive, from the second device, a second agent activation response based at least in part on the second copy of the agent application executing on the second device" and “record that the second copy of the agent application is executing successfully on the second device based at least in part on receiving the second agent activation response from the second device within a predetermined amount of time." These features are unnecessary for the patentability of the invention, but nonetheless limit the claimed invention to a scope that is less than that to which the applicant is entitled.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 18-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of RE47585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘544 do not include receiving a second activation response form the second device, a second agent activation response based at least in part on the second copy of the agent application executing on the second device.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to remove the receiving a second activation response form the second device, a second agent activation response based at least in part on the second copy of the agent application executing on the second device if such a feature was not desired.  See MPEP 2144.04 II A Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor configured to” in claims 18-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 9,338,123 to Frazier et al. (“Frazier”) and U.S. Pat. No. 7,379,731 to Natsuno et al. (“Natsuno”).

As per claims 27 and 39, Frazier discloses a mobile device comprising a processor configured to, or a method comprising: 

receive an agent from the server (10:49-52, “For example, user 130-2 may respond to the notification and request that a copy of the content instance be retrieved from the content hub subsystem 110 to access device 120-2.”  See Fig. 1, where access devices are 120-1 to 120-N, thus there are more than one access devices.);
following receipt of the agent, execute the agent on the mobile device while that the mobile device is located in a region of interest (10:52-55, “Accordingly, based on the above, user 130-2 can access and experience the content instance based on the relation of the location of access device 120-2 to the geographic location 620 associated with the content instance.”).
Frazier does not expressly disclose receiving, from the server, a control signal based at least in part on a copy of the agent successfully executing on a remote mobile device, to change a state associated with the agent on the mobile device.  Natsuno 
	Frazier and Natsuno are analogous to the claimed invention as both are concerned with propagating content to mobile devices.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Frazier to include a control signal based at least in part on a copy of the agent successfully executing on a remote mobile device, to change a state associated with the agent on the mobile device so that the mobile device is made aware of the success of the download and can be ready for subsequent actions (Natsuno, 7:61-8:9, “If mobile terminal 11 uses an application, the application is first purchased, downloaded to mobile terminal 11, and activated. Activation involves placing the application into a state where it becomes usable (the operation to activate an application is referred to as `activation operation` hereinafter). When management server 16 receives a request for purchasing an application from mobile terminal 11, management server 16 may prepare a transmission of the requested application. When the application is downloaded to mobile terminal 11, management server 16 may .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 27-29 and 39-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 7,072,672 to Vanska et al. (“Vanska”).

As per claims 27 and 39, Vanska discloses a mobile device comprising a processor configured to, or a method comprising: 

receive an agent from the server (Fig. 4);
following receipt of the agent, execute the agent on the mobile device while that the mobile device is located in a region of interest (10:8-12, “However, once the conditions for activation have been satisfied then, in step 408, the mini-application housekeeping means 206 activates the disposable mini-application 106a and, in step 410, the disposable mini-application begins executing.”  Fig. 4);
receiving, from the server, a control signal based at least in part on a copy of the agent successfully executing on a remote mobile device, to change a state associated with the agent on the mobile device (10:18-30, “During execution of disposable mini-application 106, housekeeping means 206 will continue to monitor for user input as well as for data in storage devices 210a-217a (e.g., location data, etc.), date/time data 218 and user data in storage 108a for data that may be needed for the execution of the disposable mini-application as well as for data that will satisfy the trigger parameters and rules for de-activating and deleting disposable mini-application 106. It will be appreciated that once activated, in an alternate embodiment, disposable mini-application 106a itself, rather than housekeeping means 206, may monitor for 

As per claims 28 and 40, Vanska discloses the mobile device/method of claims 27 and 39, wherein the processor is further configured to place the agent on the mobile device into a stand-by mode based on the control signal (9:66-10:2, “In step 404, if the housekeeping means 206 determines that the trigger conditions for activation have not yet been satisfied then, in step 406, a wait state is entered until the trigger conditions are satisfied.”).

As per claim 29 and 41, Vanska discloses the mobile device/method of claims 27 and 39, wherein the processor is further configured to terminate execution of the agent based on the control signal (6:25-33, “Ultimately, when the associated trigger conditions are satisfied, the disposable mini-application may be deactivated and/or deleted, as will also be discussed in detail hereinafter in connection with FIG. 4. The deletion of a disposable mini-application means that the application and any copies thereof in the mobile terminal 100 to which it has been downloaded are deleted completely, or at least partly, from the storage location where they reside or are otherwise made non-executable or non-accessible.”).




Allowable Subject Matter
Claims 18-26 and 30-38 are allowable over the prior art.  None of the prior art, alone or in combination, disclose the following:
transmitting, to a first device, a signal to execute an agent on the first device in response to detecting the first device is located in a region of interest;
receiving an agent participation request from a second device, the agent participation request indicating a location of the second device;
following deployment of the copy of the agent to the second device, transmit, to the second device, a signal to execute the copy of the agent on the second device based at least in part on the location of the second device coinciding with the region of interest; and
transmit, to the first device, a control signal based at least in part on the copy of the agent successfully executing on the second device, to change a state associated with the agent on the first device.


Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘408 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 


Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. Michelle Tarae/
Primary Examiner, Art Unit 3992


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992